REQUESTED BY: Dear Senator:
You have requested our opinion with regard to some legislation that you intend or may intend to introduce. In essence, the proposal which you have submitted to our office for review is a constitutional amendment to Article VIII of the Constitution of the State of Nebraska which would add six new sections, 12, 13, 14, 15, 16  17. The proposal you have submitted is identical to the petition being circulated at the current time through the initiative process for placement on the November ballot.
In your first question you ask whether or not any constitutional problems arise by virtue of this proposal. In analyzing this question it is obvious that your proposal is intended to amend the Constitution, it begins:
   "That Article VIII of the Constitution of the State of Nebraska be amended by adding six new sections, to be numbered 12, 13, 14, 15, 16 and 17, as follows."
As a general rule, a constitutional provision inserted in the Constitution by a vote of the people is not unconstitutional. The sole exception might arise in an instance where the provision adopted directly and completely conflicts with another existing provision of the Constitution. Even in those instances however the courts will generally attempt to reconcile the conflicting provisions so as to give effect to each of the provisions. We have examined the proposal you have submitted and we have examined the Nebraska Constitution. We find no direct conflict existent. It is therefore our opinion that no constitutional questions arise by virtue of the proposed amendment to the Constitution of the state which you have submitted for our review.
In your second question you also ask that we examine this proposal from the federal constitutional standpoint. In addition, you also point out that you desire a reply as quickly as possible. As we all are aware, the Legislature is to convene in special session on Thursday, June 8, 1978. It is not possible to conduct thorough research with respect to the second question you have raised in the limited time available to our office in view of the impending meeting of the special session of the Legislature. Therefore, we can only generally say that no patent constitutional problems are evident in the proposal. Therefore, we must defer answering your second question at the present time.
If we misunderstand your intent to draft legislation similar to the proposed constitutional amendment, but in the form of legislation as opposed to an amendment, it would be necessary for us to review the specific proposal you have in mind in order to render an opinion on its constitutionality.